Title: From George Washington to Edward Hand, 14 January 1784
From: Washington, George
To: Hand, Edward



Dear Sir,
Mount Vernon Jany 14th 1784

When I left Philadelphia I hoped to have had the pleasure of seeing you at Annapolis before my departure from thence, and to have had an oppertunity (previous to my resignation) of expressing to you personally, amongst the last acts of my Official Life, my entire approbation of your public conduct, particularly in the execution of the important duties of Adjutant General.
Notwithstanding I have been disappointed in that expectation, & have it now in my power—only as a private character—to make known my sentiments & feelings respecting my Military friends; yet I cannot decline making use of the first occasion after my retirement of informing you, My dear Sir, how much reason I have had to be satisfied with the great Zeal, attention, and ability manifested by you in conducting the business of your Department; and how happy I should be in oppertunities of demonstrating my sincere regard & esteem for you; It is unnecessary I hope to add with what pleasure I should see you at this place—being with great truth My dear Sir, Yr real friend & most Obedt Servt

Go: Washington

